It 
is an honour to participate in the sixty-ninth session 
of the General Assembly of the United Nations by 
representing the people and the Government of the 
Dominican Republic. I wish to express my sincere 
congratulations to Mr. Sam Kutesa on his election as 
President at the current session. I wish to thank the 
Secretary-General, Mr. Ban Ki-moon, for the honour 
bestowed on our country by inviting us to participate 
in the Education First initiative. As I hope that he 
was able to note in his recent visit to our country, the 
priority that education is being given in the Dominican 
Republic is perhaps the best indicator of the new hopes 
springing up in our country. It is true that news of hope 
is especially valuable these days when it is not very 
abundant.

Generally speaking, the times we live in 
raise major challenges for the mission of the 
Organization — preserving peace, encouraging 
development, making education and health the 
entitlement of all inhabitants of the Earth. As we are 
all aware, about six years ago, a crisis that began in 
the financial sector of developed countries quickly 
spread to all productive sectors and has affected the 
entire planet. The consequences of the economic shock 
continue to be felt and were translated into tens of 
millions of unemployed, millions of evictions and deep 
cuts in social benefits in our countries.

The welfare State, the instrument which produced 
some of the greatest advances in development and 
security in history, was jeopardized. Today, we live 
the paradox of seeing how that ideal of sustainable 
growth and social justice becomes more fragile in 
the countries of origin, while it is being reborn in 
emerging countries. While developed countries adopt 
policies of austerity and structural adjustments, which 
are concepts sadly familiar to Latin Americans, we 
see how social programmes proliferate in different 
corners of the planet, lifting millions out of poverty and 
mitigating inequality.

In the Dominican Republic, we still have a long 
road ahead of us, but we are taking firm steps in the 
fight against poverty and inequality. We are a small 
country but we do not lack ambition. We have made 
the commitment to our people, our citizens, to put 
them at the centre of our public policy. And we have 
set ourselves the goal to become a developed and 
prosperous country, where equal opportunities will be, 
not an ideal, but an everyday reality.

To achieve this, we have established a major 
domestic compact, which will be our top priority as a 
nation: namely, education. That is why we have doubled 
the current budget for public education and allocated 


to it 4 per cent of our gross domestic product. This 
will enable us to carry out the largest expansion of 
school infrastructure ever in our history and ensure 
that all girls and boys, without exception, will have 
access to quality public education. I am also proud to 
tell the Assembly that at the end of this year, thanks to 
the efforts of thousands of volunteers, we will be in a 
position to declare our country free of illiteracy.

In health, that second pillar essential to the welfare 
State, we are also making significant progress. We 
have eliminated the co-payment for all public hospitals. 
Every year, we add 450,000 participants to the 
subsidized health insurance system.

We are also giving priority to supporting small 
agricultural producers. We have been visiting rural 
communities every week for two years now, listening 
to people and seeking ways of helping them, such as 
by providing credits, training and infrastructure. The 
result of this, which is being monitored by the United 
Nations Development Programme, is a rebirth of the 
Dominican countryside, including improving its ability 
to feed the country and creating employment in rural 
communities. Thanks to that and other measures, over 
the past 18 months in the Dominican Republic overall 
poverty has been reduced by 6 per cent and poverty 
in rural areas by 9 per cent. In other words, in 18 
months we have lifted more than half a million people 
out of poverty. We will continue to work tirelessly, 
implementing policies that put the economy at the 
service of the people and taking measures to combat 
poverty and inequality in a sustainable manner, and we 
will continue to create the basis of what one day will be 
a full welfare State in the Dominican Republic.

It is an honour for us to be one of the signatory 
nations of the founding Charter of the United 
Nations, which, as everyone knows, assigned to the 
Organization its purpose of saving future generations 
from the scourge of war. We should recognize that 2014 
is presenting major challenges to that noble purpose. In 
different latitudes of the world, there have been violent 
conflicts between communities, peoples or States. The 
contexts of those conflicts are varied, but one thing 
remains constant — the extent to which past grievances 
shape our identities today, and how dangerous it is to 
allow oneself to be submerged by them. We watch in 
perplexity and indignation the virulence with which 
these violent conflicts are waged in different parts of 
the world.

The Middle East is once again the scene of the 
bloodiest sectarianism, which we condemn from this 
rostrum in all its manifestations. In the history of all 
nations or communities, without exception, there is 
a long history of disagreements, misunderstandings 
and quarrels that, at times, can be used to stir up the 
worst passions. They can be manipulated by individuals 
seeking to consolidate power or inflamed by extremist 
groups that feel that they have nothing to lose. There will 
always be someone who keeps old disputes alive. There 
will always be someone who does not mind sacrificing 
the true interests of the people at the time because of 
the wrongs of the past recorded in the history books.

However, there are plenty of examples to the 
contrary. Throughout the world, there are people and 
countries that have managed to leave their past behind 
in order to focus on building the future that they want 
for their children and new generations. Whether it is 
building bridges between countries once in conflict, as 
the European Union did, or among communities that 
decided to share the same nation, as in the case of South 
Africa. Hope can and must find its way.

I would also like, if I may, to bring a note of 
optimism from our Caribbean region. In the past year, 
we started a dialogue process with neighbouring Haiti 
that can rightly be regarded as historic. Our situation is 
of course unique but not to the degree that it cannot be 
echoed in other parts of the world. As members perhaps 
know, since the birth of our two Republics, there has 
been a long history of misunderstanding and disputes, 
which led to each of our countries having a distorted 
picture of the other.

It is true that in our past there were a couple of 
painful chapters, which are part of our identity. 
However, if we limit our identity to those few chapters, 
it will be impoverished. Our history is very rich. It has 
hundreds of chapters. In many of them, we can find the 
inspiration to guide us towards a better future and a 
more complete, richer and more human identity because 
that is clearly an excellent basis for understanding. In 
both countries, there are millions of people who want 
better development, education, health care, security 
and jobs and more opportunities. Those are concrete 
demands that require specific measures. The truth is 
that, by responding to them and reaching agreements 
in each of those areas, in a few months we were able to 
achieve the progress that we had not made in decades.

Little by little, we are moving forward. We are 
discovering that old wounds do not impede advancing 
on that path, but that they heal as we move forward. 
Our peoples demanded that we exercise the necessary 


courage to take the first step. We will continue to take 
steps until we achieve our goal of two free, sovereign 
and independent nations that, on the basis of their 
sovereignty, cooperate for the benefit of their respective 
peoples.

I wish to take this opportunity from this rostrum 
at the General Assembly to make an appeal. As I have 
said, a new era in Dominican-Haitian relations has 
begun. In that new phase, we would like to enjoy the 
support of the international community. One of our 
main actions to strengthen Dominican sovereignty and 
to ensure the rights of people living in our territory 
is to provide them all the relevant documentation. As 
members know, many of those people are Haitian. In 
order to regularize their status in the territory of the 
Dominican Republic, they must first have identity 
papers from their country of origin, which many of them 
unfortunately lack. Haiti is making an effort to reach 
those Haitians and to provide them with documents 
that recognize them as its nationals. However, Haiti’s 
technical and economic resources are limited. In the 
past, a number of international organizations and 
countries have expressed their concern about the 
fate of Haitian migrants. We share that concern for 
humanitarian reasons and because it affects us as the 
main host country.

I would therefore note that now is an excellent 
time to move from words to actions. With specific and 
relatively simple actions, the international community 
can have a major and lasting impact on the lives of those 
people. I appeal for help for Haiti. May the international 
community help Haiti to document its people in its 
territory and in ours, since documentation is the first 
essential step for the enjoyment of a wide-ranging body 
of rights. Let us not allow a few technical shortcomings 
to be an obstacle to such a hopeful and necessary process 
with as much potential as that new stage of cooperation 
between the Dominican Republic and Haiti.

There are times when our best aspirations seem 
fragile. There are times when cynical people point out, 
under I do not know what law of the economy or in 
history, that we are bound to repeat the mistakes of 
the past. They say that poverty cannot be overcome, 
that the gap of inequality will always grow and that 
past grievances will be reborn in each new generation. 
However, we know that none of that is true. We know 
where to look to find the path of hope. We have only to 
look at those who are closest, that is, our own people, 
their basic daily needs and the hopes that motivate them 
to continue the struggle. If we look carefully, we see 
that the economy is not a prison but can be a tool for 
improving the lives of people. We find that the people 
are free. They are free to know which parts of their past 
they wish to use as a guide to their future and which 
they wish to leave aside.

We will find a way to work together, as we have 
done with the neighbours with whom we share an island, 
or as we found yesterday, during the climate summit, 
with the other countries with which we share the planet. 
The citizens that we represent, increasingly better 
informed, demand that we live up to our responsibility 
and our declared commitment: to preserve peace, to 
promote development and to make education and health 
care the right of all inhabitants of the planet.